United States Securities and Exchange Commission Washington, D.C. 20549 Amendment No.3 to Form 20-F (Mark One) [ X ]Registration Statement Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 or []Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to or []Shell company report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of event requiring this shell company report Commission file number: 000-54242 Mill City Gold Corp. (Exact name of Registrant as specified in its charter) Mill City Gold Corp. (Translation of Registrant’s name into English) British Columbia, Canada (Jurisdiction of incorporation or organization) 4719 Chapel Road, N.W., Calgary, Alberta, T2L 1A7 (Address of principal executive offices) James R. Brown, President & CEO, (403) 640-0110, jim.brown@millcitygold.com, 4719 Chapel Road, N.W., Calgary, Alberta T2L 1A7 (Name, telephone, e-mail and/or facsimile number and address of Company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act.None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock, No Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. Not Applicable (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act ¨YesþNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ¨YesþNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). ¨Yes¨No (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨ International Financial Reporting Standards as issued by the International Accounting Standards Board ¨ Other þ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.þItem 17¨Item 18 GENERAL INFORMATION: Unless otherwise indicated, all references herein are to Canadian dollars. GLOSSARY The following is a glossary of geological and technical terms used in this registration statement: Airborne magnetic survey – A geophysical survey using a magnetometer aboard, or towed behind, an aircraft. Andesite – is an extrusive igneous, volcanic rock, of intermediate composition between basalt and dacite. Albite – is a plagioclase feldspar mineral. Alteration – Any physical or chemical change in a rock or mineral subsequent to its formation. Milder and more localized than metamorphism. Aluminosilicates – are minerals composed of aluminum, silicon and oxygen.They have a major component of kaolin and other clay minerals. Anomalies – Any departure from the norm which may indicate the presence of mineralization in the underlying bedrock. Arkosic sandstones – is a detrital sedimentary rock containing at least 25% feldspar. Arsenopyrite – is an iron arsenic sulfide. It is a hard metallic, opaque, steel grey to silver white mineral with a relatively high specific gravity. Assessment work – The amount of work, specified by mining law, that must be performed each year in order to retain legal control of mining claims. Basalt – An extrusive volcanic rock composed primarily of plagioclase, pyroxene and some olivine. Basaltic – An extrusive igneous rock that is very dark in color. It is the most common type of rock in the earth’s crust and it makes up most of the ocean floor. -2- Calc-alkaline – Rocks that include volcanic types such as basalt andesite, dacite, rhyolite, and also their coarser-grained intrusive equivalents (gabbro, diorite, granodiorite, and granite). Carbonate – A class of sedimentary rocks composed primarily of carbonate minerals. The two major types are limestone, which is composed of calcite or aragonite (different crystal forms of CaCO3) and dolostone, which is composed of the mineral dolomite. Clastic metasediments – Composed of fragments, or clasts, of pre-existing rock. Geologists use the term clastic with reference to sedimentary rocks as well as to particles in sediment transport whether in suspension or as bed load, and in sediment deposits. Conglomerate – A sedimentary rock consisting of rounded, water-worn pebbles or boulders cemented into a solid mass. Craton – An old and stable part of the continental lithosphere. Having often survived cycles of merging and rifting of continents, cratons are generally found in the interiors of tectonic plates. They are characteristically composed of ancient crystalline basement rock, which may be covered by younger sedimentary rock. They have a thick crust and deep lithospheric roots that extend as much as a few hundred kilometers into the earth’s mantle. Dacite – An intrusive igneous volcanic rock intermediate in compositions between andesite and rhyolite. Detrital sedimentary rock – Formed from solid particles of pre-existing rocks or organic debris. Diabase – A common basic igneous rock usually occurring in dykes or sills. Diorite – An intrusive igneous rock composed chiefly of sodic plagioclase, hornblende, biotite or pyroxene. Dykes –Long and relatively thin bodies of igneous rock that, while in the molten state, intruded a fissure in older rocks. Exploration stage – Includes all issuers engaged in the search for mineral deposits (reserves) which are not in either the development or production stage. Folded – Any bending or wrinkling of rock strata. Fault – A break in the earth’s crust caused by tectonic forces which have moved the rock on one side with respect to the other. Feldspar – A group of rock-forming tectosilicate minerals which make up as much as 60% of the earth’s crust. Felsic – Term used to describe light-colored rocks containing feldspar, feldspathoids and silica. g/t – Grams per tonne. Gabbro – A dark, coarse-grained igneous rock. Granite – A coarse-grained intrusive igneous rock consisting of quartz, feldspar and mica. Granitoid – is a general, descriptive field term for light-colored, coarse-grained igneous rocks. Greenstone Belts – Zones of variably metamorphosed mafic to ultramafic volcanic sequences with associated sedimentary rocks that occur within Archaean and Proterozoic cratons between granite and gneiss bodies. The name comes from the green hue imparted by the color of the metamorphic minerals within the mafic rocks. -3- Greywackes – A variety of sandstone generally characterized by its hardness, dark color, and poorly sorted angular grains of quartz, feldspar, and small rock fragments or lithic fragments set in a compact, clay-fine matrix. Hematite – An oxide of iron, and one of that metal’s most common ore minerals. Hornblende – A common constituent of many igneous and metamorphic rocks. Intrusive – A body of igneous rock formed by the consolidation of magma intruded into other rocks, in contrast to lavas, which are extruded upon the surface. Induced polarization survey – A method of ground geophysical surveying employing an electrical current to determine indications of mineralization. Komatites – Ultramafic mantle-derived volcanic rocks. Lithosphere – Outermost shell of a rocky planet. It comprises the crust and the portion of the upper mantle that behaves elastically on time scales of thousands of years or greater. Mafic – Igneous rocks composed mostly of dark, iron- and magnesium-rich minerals. Magnetic survey – A geophysical survey that measures the intensity of the earth’s magnetic field. Magnetometer – An instrument used to measure the magnetic attraction of underlying rocks. Metamorphism – The process by which the form or structure of rocks is changed by heat and pressure. Metasedimentary – A sediment or sedimentary rock which shows evidence of metamorphism. Metavolcanic – A type of metamorphic rock that was first produced by a volcano, then buried underneath subsequent rock and finally, was subjected to high pressures and temperatures, causing the rock to recrystallize. Metavolcanic rock is commonly found in greenstone belts. Monzonites –An intermediate igneous intrusive rock composed of approximately equal amounts of sodic to intermediate plagioclase and orthoclase feldspars with minor amounts of hornblende, biotite and other minerals. Ni-Cu-PGE – Nickel, Copper, Platinum Group Elements. Orthogneiss - a metamorphic rock form originating from igneous rock characterized by banding caused by segregation of different types of rock, typically light and dark silicates. Pegmatite - A very coarse-grained, intrusive igneous rock composed of interlocking grains usually larger than 2.5cm in size. Plagioclase –An important series of tectosilicate minerals within the feldspar family. Plutons – Refers to rocks of igneous origin that have come from great depth. Porphyry – Any igneous rock in which relatively large crystals, called phenocrysts, are set in a fine-grained groundmass. Proved reserves – Reserves for which (a) quantity is computed from dimensions revealed in outcrops, trenches, workings or drill holes; grade and/or quality are computed from the results of detailed sampling and (b) the sites for inspection, sampling and measurement are spaced so closely and the geologic character is so well defined that size, shape, depth and mineral content of reserves are well-established. Pyrite – A yellow iron sulphide mineral, normally of little value. It is sometimes referred to as “fool’s gold”. -4- Pyroclastic – Clastic rocks composed solely or primarily of volcanic materials. Where the volcanic material has been transported and reworked through mechanical action, such as by wind or water, these rocks are termed volcaniclastic. Pyroxene – a silicate mineral. Quartz – Common rock-forming mineral consisting of silicon and oxygen. Reserves – That part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination. Rhyolitic – A fine-grained, extrusive igneous rock which has the same chemical composition as granite. Sandstone – a sedimentary rock consisting of grains of sand cemented together. Schist –Medium-grained to coarse-grained metamorphic rock composed of laminated, often flaky parallel layers of chiefly micaceous minerals. Sericite – A fine grained mica which consist of a group of sheet silicate minerals Shear or sheared – The deformation of rocks by lateral movement along innumerable parallel planes, generally resulting from pressure and producing such metamorphic structures as cleavage and schistosity. Silica – Silicon dioxide. Quartz is a common example. Sills – An intrusive sheet of igneous rock of roughly uniform thickness that has been forced between the bedding planes of existing rock. Siltstone – A sedimentary rock which has a grain size in the silt range, finer than sandstone and coarser than claystones. Sulphide – A compound of sulphur and some other element. Tectonics – A field of study within geology concerned generally with the structures within the lithosphere of the earth and particularly with the forces and movements that have operated in a region to create these structures. Tectosilicate – Comprises nearly 75% of the earth’s crust. Tectosilicates, with the exception of the quartz group, are aluminosilicates. Tholeiitic basalts – A type of basalt (an igneous rock) which includes very little sodium as compared with other basalts. Chemically, this type of rock has been described as a subalkaline basalt. Tuffs – Rock composed of fine volcanic ash. Ultramafic – Rocks are igneous and meta-igneous rocks with very low silica content and are composed of usually greater than 90% mafic minerals (dark colored, high magnesium and iron content). VLF electromagnetic survey – Very low frequency geophysical survey method which measures the electromagnetic properties of rocks. VMS – Volcanic massive sulphide. Volcanic rocks – Igneous rocks formed from magma that has flowed out or has been violently ejected from a volcano. -5- Volcaniclastics – see “Pyroclastic” above. VTEM – Versatile Time Domaine Electro-Magnetics.VTEM is the dominate time-domain electromagnetic system in the world. Wackes – A name for a poorly sorted sandstone, a mixture of grains of sand, silt and clay size. FORWARD LOOKING STATEMENTS The Company cautions readers regarding forward looking statements found in the following discussion and elsewhere in this registration statement and in any other statement made by, or on the behalf of the Company, whether or not in future filings with the Securities Exchange Commission (the “SEC”).Forward looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments.Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond the Company’s control and many of which, with respect to future business decisions, are subject to change.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by or on behalf of the Company.The Company disclaims any obligation to update forward looking statements. -6- PART I Item 1.Identity of Directors, Senior Management and Advisers. Directors and Senior Management The following are the names, business addresses and positions of the directors and officers of Mill City Gold Corp. (the “Company”), as of April 1, 2011 . Name and Business Address Position(s) James R. Brown 4719 Chapel Road NW Calgary, Alberta T2L 1A7 Canada Chairman, President, CEO and Director Janice Brown 4719 Chapel Road N.W. Calgary, Alberta T2L 1A7 Canada Chief Financial Officer, Secretary and Director Gordon S. McKinnon 141 Adelaide Street West, Suite 520 Toronto, Ontario M5H 3L5 Canada Director Herb J. Leary 1620 Palisades Drive Pacific Palisades, CA 90272 USA Director Auditors For the past three years, the Company’s auditors have been D&H Group LLP, Chartered Accountants, 10th Floor, 1333 West Broadway, Vancouver, British Columbia, V6H 4C1, Canada.D&H Group LLP is licensed to practice public accounting in the Province of British Columbia by the Institute of Chartered Accountants of British Columbia and is registered with the Public Company Accounting Oversight Board and the Canadian Public Accountability Board. Legal Counsel The Company’s Canadian legal counsel is DuMoulin Black LLP, 10th Floor, 595 Howe Street, Vancouver, British Columbia V6C 2T5, and its United States legal counsel is Dill Dill Carr Stonbraker & Hutchings, P.C., 455 Sherman Street, Suite 300, Denver, Colorado 80203. Item 2. Offer Statistics and Expected Timetable. Not applicable. -7- Item 3.Key Information. Selected Financial Data The selected financial data of the Company for the years ended December 31, 2009, 2008, 2007, 2006 and 2005, was derived from the financial statements of the Company which have been audited by D&H Group LLP, independent Chartered Accountants, as indicated in their report which is included elsewhere in this registration statement. The selected financial data at and for the nine-month periods ended September 30, 2010 and 2009, have been derived from the unaudited financial statements of the Company, also included herein and, in the opinion of the Company, included all adjustments (consisting of normally recurring adjustments) necessary to present fairly the information set forth therein. The information in the following table was extracted from the more detailed financial statements and related notes included herein and should be read in conjunction with such financial statements and with the information appearing under the heading “Item 5. Operating and Financial Review and Prospects.” Reference is made to Note 13 of the Company’s audited financial statements for the years ended December 31, 2009, 2008 and 2007 and Note 12 of the Company’s financial statements for the nine months ended September 30, 2010 and 2009, which are included herein, for a discussion of the material differences between Canadian generally accepted accounting principles (“GAAP”) and US GAAP, and their effect on the Company’s financial statements. To date, the Company has not generated any cash flow from operations to fund ongoing operational requirements and cash commitments.The Company has financed its operations principally through the sale of its equity securities.The Company currently has sufficient funds to maintain operations at its current level of activity.It will continue to rely on the sale of its equity securities to provide funds for its activities; however, there is no assurance that it will be able to do so. Nine Months Ended September 30, (unaudited) Year Ended December 31, Revenues $
